internal_revenue_service appeals_office w peachtree st nw atlanta ga number release date date date org address certified mail dear department of the treasury taxpayer_identification_number person to contact tax period s ended uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code’ it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective date the revocation of your exempt status was made for the following reason s the organization has maintained that it was included under the group ruling of as an organization described under sec_501 of the internal_revenue_code during the examination of the organization's books_and_records it was determined that the central organization did not follow the guidelines provided in revproc_80_27 for the addition and deletion of subordinates covered by the group ruling was included under the group ruling of the central organization it has not been established that the examination of the organization’s books_and_records revealed the organization was not exempt under sec_501 because it was not engaged in activities that were charitable religious educational scientific or literary the organization was engaged in network marketing the money earned from the network marketing was used to pay the personal living_expenses of the founders and their family members contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legaily correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager karen a skinder enclosure publication department of the treasury internal_revenue_service commerce street mc dal dallas tx government entities division date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eq examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice irs will consider it to be a failure to exhaust your available administrative remedies if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you aa r marsha a ramirez a director eo examinations enclosures publication publication report of examination department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended 20xx12 and 20xx12 legend org - organization name cfo - cfo ra-2 - secretary - secretary ra xx - date state - state co-1 -- bm-1 - bm team - team company ra-1 issue sec_1 whether the tax-exempt status existed for the year 20xx and whether the tax-exempt status is valid for 20xx and should be revoked to may 20xx start of the corporation whether revocation of the organization's tax-exempt status should be applied retroactively brief explanation of facts co-1 co-1 was determined to be exempt from federal_income_tax under sec_501 of the internal_revenue_code irc or code as an organization described in sec_501 it was further determined that it was not a private_foundation within the meaning of sec_509 of the code because it is an organization described in sec_509 and sec_170 b a ii co-1 applied for and received a group exemption ruling under sec_501 dated march 20xx org was incorporated in the state of state effective 20xx the articles were filed by bm-1 the articles of incorporation filed with the state of state stated that the corporation was organized to sell appliances and engage in any lawful business permitted under state business corporation code on february 20xx the articles were restated to reflect its purpose being to provide a source for christian ministry to senior and disabled citizens other sections of the articles were added to help the organization conform to non-profit code requirements the above filing was authorized by article of amendment approval by the board on december 20xx the annual registration dated january 20xx listed ceo as cfo cfo as bm-1 and secretary as secretary about the same time as the group ruling in 20xx the team s joined a network marketing group as a means to fund their tax-exempt activities the network marketing activity was in the team’s name on june 20xx they transferred the network marketing activity to a corporation controlled by the team’s called org and reported the network marketing activity along with other activity on a form_990 for 20xx and 20xx after initiation of the audit of co-1 the team s filed amended returns to remove the network marketing activity from the form_990 of org for 20xx and add it to the team’s personal for 20xx for 20xx they reported the networking activity on their personal form_1040 but did not file an amended form_990 for org removing the networking activity total receipts reported on the form_990 for org for 20xx as originally filed were dollar_figuredollar_figure of which dollar_figuredollar_figure came from network marketing activities the balance of dollar_figuredollar_figure came from other than network marketing activity of which dollar_figuredollar_figure received from the team’s at least dollar_figuredollar_figure of the receipts reported on the original 20xx form_990 was for transactions conducted prior to the corporation being formed similarly dollar_figuredollar_figure of the dollar_figuredollar_figure receipts reported on the amended_return was actually incurred prior to incorporation form acrev department of the treasury - internal_revenue_service page -1- form_886 a - name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - intemal revenue service 20xx12 and 20xxk12 org the receipts and expenditures reflected on the amended 20xx form_990 were both dollar_figuredollar_figure exactly the dollar_figure listed as spent by org dollar_figuredollar_figure went to co-1 dollar_figuredollar_figure to a mortgage payments on same amounts of the dollar_figure principal_residence and dollar_figure to ra-1 their son most of the balance dollar_figure was not determined payments listed for 20xx under helps gifts for charitable purposes included substantial amounts bills for ra-1 and various paid directly to ra-1 their son and to ra-2 dollar_figure monthly and payments of mortgage payments and payments to various utilities on a regular basis including electricity payments that were asked to be clarified and not answered were over dollar_figuredollar_figure law and anaylsis sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's individual shareholder earnings private benefit inures any net the or of to sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as organization described in organized and operated exclusively for one or more of the purposes specified in that section sec_501 of the code the organization must be one that an is both sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus it sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the promotion of education the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d cir cert_denied 413_us_910 ‘operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite6 in 70_tc_1037 an organization was formed as a nonprofit corporation to support and assist religious educational and or other nonprofit_organizations in their relationships with their contributors and in stimulating proper application of christian stewardship principles among their contributors to reimburse its cost of operation petitioners charge a fee to each subscribing organization form acrev department of the treasury - internal_revenue_service page -2- form_885 a - name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx12 and 20xx12 org respondent determined that the described activities although helpful to charitable organizations are not exclusively for charitable purposes but rather serve private interest by advising individuals about methods to decrease federal income and estate_taxes in revrul_69_545 cb117 a hospital did not qualify under sec_501 of the code because it must be organized and operated exclusively for one or more of the purposes set forth in that section hospital b was initially established as a proprietary institution same as network marketing for the benefit of its owners although its ownership had been transferred to a nonprofit organization the hospital continued to be operated for the private benefit of the original owners who exercised control_over the eo staff determine amount through limit contributions to enter into favorable rental agreements who deducts what expenses and to emergency room care and hospital admission to their own patients these facts indicated that the hospital was operated for the private benefit of its original owners rather than for the exclusive benefit of the public trustees they had restrict control board used their the of to in 950_f2d_365 a nonprofit organization operated restaurants and food stores in accordance with doctrines of the seventh-day adventist church their application was denied because it was not operated exclusively for exempt purposes living faith operated two vegetarian restaurants and health food stores in illinois these two facilities-the subject of this litigation-were open to the public they had several purposes listed to teach restaurant management teach vegetarian cooking minister to those changing their way of life learn how to communicate with others in addition to purveying food and health products living faith disseminated various informational materials which promoted both the healing and message of jesus christ and each day before the facilities opened living faith conducted devotional talks bible reading studies it occasionally provided meals to the needy the nonexempt purpose cannot be substantial a single activity may be carried on for more than one purpose the fact that an organization's primary activity may constitute a trade_or_business does not of itself disqualify it from classification under c provided the trade_or_business furthers or accomplishes an exempt_purpose if one of the activities purposes however is substantial and nonexempt the organization will be denied exempt status under c even if its activity also furthers an exempt_purpose in making its decision the tax_court considered the following factors to its determination a question of fact does it conduct its business in an apparently commercial manner does the organization use promotional materials and commercial catch phrases to enhance sales is the organization in competition with commercial firms whether an activity has a substantial nonexempt purpose is be critical to revrul_72_369 1972_3_cb_245 describes an organization formed to provide management and consulting services at cost to unrelated exempt_organizations this revenue_ruling states providing managerial and consulting services on a regular basis for as fee is a trade_or_business ordinarily carried on this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 c of the code that the services in profit the fact for also in 70_tc_352 the court concluded that because its sole activity consisted of offering consulting services for a fee set at or close to cost to nonprofit limited resource organizations it did not qualify for exemption under sec_501 c of the code taxpayer’s position form acrev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service explanation of items form_8 a - name of taxpayer org schedule no or exhibit year period ended 20xx12 and 20xx12 the organization believes that it is entitled to exemption under sec_501 because its primary purpose is to lead men and women to a life of christian fellowship and relationship with god its programs of caregiving through food programs and aid all aspects of their lives are sec_501 activities to seniors disabled and downtrodden in government’s position based on the facts of the examination the organization does not qualify for exemption it was -formed may 20xx as a profit corporation and did not file conforming papers with the state to convert to a non-profit until february 20xx any activity prior to may 20xx would be an activity carried on by the team’s in their individual capacity activity carried in the corporation name from may 20xx until february 20xx would be that of the corporation and an appropriate return would be required org promotes a network marketing activity from a website that is more than insubstantial and directly confers a private benefit to its directors and at least one of its subordinate organizations although the purpose in operating the network marketing may arguably benefit the public in the education of water purification the sale of these units by org or its directors clearly benefit the team s private interest see revrul_69_545 as noted above an organization that operates for the benefit of private interests such as designated individuals by definition does not operate exclusively for exempt purposes this case is similar to living faith in that network marking is the means to generate revenues vs operation of a restaurant and health food store in the instant case org uses a website to advocate its network marketing as a means to secure financing for various exempt_activities however the primary activity of org has never been to provide a christian ministry to senior and disabled citizens since 20xx its main activity has been to solicit others to its networking marketing operations that directly benefit the founders of org through networking marketing org has only benefited indirectly from the activity by eventually getting whatever funds the directors decide to leave in org during 20xx org listed dollar_figure as being paid to help individuals in need of that amount dollar_figure appears to be paid directly or indirectly for the benefit of the team s instead of for related parties conclusion based on the foregoing reasons the organization did not qualify for exemption under sec_501 c during 20xx and does not qualify for exemption under sec_501 for 20xx its tax exempt status should be revoked issue law sec_7805 provides that the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shail be applied without retroactive effect revproc_98_1 wl provides that except in rare or unusual circumstances the revocation or modification of a letter_ruling will not be applied retroactively to the taxpayer for whom the letter_ruling was issued or to a taxpayer whose tax_liability was directly involved in r b form acrev department of the treasury - internal_revenue_service page -4- department of the treasury - internal_revenue_service explanation of items form_8 a - name of taxpayer org schedule no or exhibit year period ended 20xx12 and 20xx12 the letter_ruling provided that there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the letter_ruling was based there has been no change in the applicable law the letter_ruling was originally issued for a proposed transaction and the taxpayer directly involved in the letter_ruling acted in good_faith in relying on the letter_ruling and revoking or modifying the letter_ruling retroactively would be to the taxpayer's detriment taxpayer’s position the organization claims that it meets the five criteria to obtain equitable relief under sec_7805 on the basis that it operated under the good_faith belief that it qualified as an educational and charitable_organization under sec_501 of the code government’s position sec_7805 relief should not be granted in this case since the organization contrary to its position does not meet the listed five criteria the organization failed to conduct the tax-exempt activities that it reflected in its application_for exemption when the organization realized that it would not nor could not operate as authorized and changed its exempt_purpose it did not notify the service of this change as required by regulations when it applied for group ruling it did not notify the service that it was engaged in network marketing it also did not mention that it was no longer a school as authorized in the original application accordingly the failure to disclose the information is an omission of a material fact and the organization’s tax-exempt status should be revoked retroactively conclusion based on the foregoing the organization is not entitled to sec_7805 relief form acrev department of the treasury - internal_revenue_service page -5-
